TASHIMA, Circuit Judge,
dissenting:
I dissent from the majority’s unprecedented and unwarranted expansion of immunity under the Warsaw Convention.
Globe Airport Security Services (“Globe”) operates the security checkpoints at the San Jose, California, International Airport on behalf of three air carriers who operate out of that airport-America West Airlines, Inc., Trans World Airlines, Inc., and Continental Airlines (collectively the “Airlines”). In so acting, Globe is the common agent of all three Airlines, and it was so acting at the time of the theft in question. Further, the theft took place at a checkpoint which screens domestic passengers and international passengers alike, and non-passengers, as well as passengers. As the majority acknowledges, “Globe was conducting a security check that every airline agent must perform” under federal law, maj. op. at 676-77, regardless of whether the flight being boarded is a domestic or international flight, or whether the person being screened is boarding any flight at all.
From these facts, it does not follow that “Globe is a Warsaw Convention ‘carrier,’ ” as the majority concludes. Id. None of the cases cited by the majority in support of this proposition, see id. at 675-76, so holds and none involved extending “carrier” status to a company that was a dual agent-the agent of more than one airline, including an airline with non-Warsaw Convention status. Two of the cases relied on by the majority, Reed v. Wiser, 555 F.2d 1079 (2d Cir.1977), and Kabbani v. Int’l Total Serv., 805 F.Supp. 1033 (D.D.C.1992), simply involved the airline’s own employees; In re Air Disaster at Lockerbie, Scotland, 776 F.Supp. 710 (E.D.N.Y.1991), involved a security company that was a wholly-owned subsidiary of the airline involved, see id. at 711; and Baker v. Lansdell Protective Agency, Inc., 590 F.Supp. 165 (S.D.N.Y.1984), involved, as far as the record shows, a security company that was the agent exclusively of the air carrier involved, British Airways, see id. at 170. Thus, no case supports the proposition that a security company that is acting as the common agent of multiple airlines, domestic and international, and providing basic airport security services mandated by federal law, regardless of whether the flight involved is domestic or international, should be accorded “carrier” status under the Warsaw Convention simply because the person whose belongings were stolen happened to be ticketed on an international flight.
The services being rendered by Globe were not in furtherance of the contract of carriage of an international flight, but were basic airport security services required at all airports by domestic federal law, regardless of the flights’ destination and regardless, in fact, of whether the person being screened was even a passenger. See 49 U.S.C. §§ 44901-44916. These security screenings are not required by the Warsaw Convention. Thus, the Warsaw Convention should not be applied to this case.
Even if the Convention were to be applied, however, it should not shield those carrier-principals of Globe who did not provide Dazo’s international carriage. Here, the parties agree and the majority accepts that “Globe was the ‘non-exclusive *682agent of the Carriers for the performance of the relevant security services’.... ” Maj. op. at 675 n. 2.1 When a dual agent is acting within the scope of its agency, its principals are liable for their agent’s acts. See Restatement (Second) of Agency § 216 (1958) (stating that “[a] principal is often subject to liability for the unauthorized conduct of an agent with respect to matters which, under the agreement creating the relation, he has the right to direct”); id. § 265 (stating that a principal is liable for torts of an agent when the agent is acting within the apparent scope of employment). Under the reasoning of the majority opinion, this common law rule would be repealed sub silentio and the remaining two carriers, in addition to the carrier providing the international carriage to Toronto,2 would receive the windfall of the Warsaw Convention’s limitation-of-liability benefit. But there is no reason why this should be so, as it does not further the purposes or policy of the Warsaw Convention.
Under long-accepted agency principles, “[a] person may be the servant of two masters, not joint employers, at one time as to one act, if the service to one does not involve abandonment of the service to the other.” Id. § 226; see also Abraham v. United States, 932 F.2d 900, 903 (11th Cir.1991) (citing Restatement for the proposition that “a single act may be done with the purpose of benefiting two masters and both may then be liable for the servant’s negligence”). In operating the security checkpoint, Globe, therefore, was acting on behalf of all three Airlines, not solely on behalf of the carrier-principal who actually provided Dazo’s international carriage. If not for the Warsaw Convention’s limitation of liability, therefore, Globe and all three Airlines would be liable for Dazo’s loss. The majority opinion unnecessarily extends that limitation, even though, at most, only the carrier-principal who provided the international carriage is entitled to the Convention’s limitation of liability. Both Globe, as agent of the non-Warsaw Convention carriers, and the non-Warsaw Convention carriers themselves should be held accountable for any loss proven without regard to the Convention’s limitation of liability.3
I would reverse the district court’s dismissal of Dazo’s claims, as preempted by the Warsaw Convention, and remand for trial. For these reasons, I respectfully dissent.

. The majority acknowledges that "an entity may be the agent of multiple principals.” Maj. op. at 677 n. 3 (citing Restatement (Second) of Agency § 226 (1958)).


. The record does not disclose which of the three carriers was the one providing the carriage to Toronto.


. The majority's protestation to the contrary notwithstanding, see maj. op. at 677 n. 3, the necessary implication of its holding is "that Globe’s 'carrier' status shields those [non-Warsaw Convention] airlines that did not provide Dazo with international carriage.” Id. This is so because the majority shields Globe completely in the face of the uncontroverted fact that Globe was acting as the agent of all three carriers. Precisely because "Dazo has made no attempt to distinguish among the three airlines she sued,” id., it is inappropriate for the majority to focus only upon Globe as the agent of the Warsaw Convention carrier and to ignore the uncontested fact that Globe was simultaneously acting as the agent of the other two carriers.